Title: From George Washington to James McHenry, 3 September 1798
From: Washington, George
To: McHenry, James



Dear Sir,
Mount Vernon 3d Sepr 1798.

Your letter of the 25th Ulto has been duly received. The list of applicants from the Southern States, and two large bundles of letters—from these I presume—came at the sametime, & in good order.
My last to you was dated the 20th of August; two days previous to which I had been siezed with a fever which I endeavoured to shake off by pursuing my usual rides & occupations, but it continued to encrease upon me; when on the 21st at Night Doctr Craik was called in (who, it seems, chose to have assistance) and on the 24th procured such a remission as to admit the Bark. Since which I have been in a convalescent state; but too much debilitated to be permitted to attend much to business—which I mention with no other view than to apprise you of my inability to enter so actively

upon the duties you have suggested, as you probably have counted upon. I shall however, do all that the situation of my health, and circumstances will enable me, to answer your expectation if I should be finally charged in the manner you have suggested, to the President.
The wide expance, you must permit me however to add, which forms the Southern District, will render it very difficult to obtain correct information of characters; will require more time than is supposed; and will, after all, be liable to much imposition; as confidence must be placed in others who may be actuated more by local considerations than the general weal.
It is much to be wished that Genl Pinckney was arrived; and if the arrival should be North of this, that he might call here with your ideas, that I might with him, arrange matters finally relatively to the States of South Carolina & Georgia; and Provisionally as they respect North Carolina and Tennessee. Kentucky, from its local situation, is not only remote from, but in a manner is unconnected with, any other State; and as you have taken no notice of the Northwestern territory, the presumption is, that you contemplated neither Officers nor men from that Region.
Upon the principle that, the three great districts of the United States give each four of the augmented Regiments, I suppose it is meant that the several States composing these Districts should furnish a quota proportioned to its population; and on this principle, without regarding fractions, I shall proceed when ultimately instructed, unless you direct otherwise—but for want of a general list of the Revolutionary Officers, to remind one of the Captains & Subalterns who have distinguished themselves in the late War, many of the most deserving and meritorious may be overlooked; for I have heard already of several coming under this description, who have declared their willingness to serve, but wait to be called upon—adding, that as their names (& they presume characters) are registered in the War Office, they may be called upon, if it shall be adjudged that their services are needful, & to be preferred. Upon this ground, if you suppose it probable that, the selection of the Regimental Officers for the Southern District will be entrusted to me, to bring forwd, I should be glad to be furnished with a general list of them; for the one you left with me, as you will recollect, comprehended the field Officers only, and of those only, who continued to the end of the War.

You have said in your letter of the 25th Ulto that “The Officers for the Cavalry to be selected by the Lieutenant General of the Army”: but do not signify whether they are to be taken from the Southern District wholly, or from the Union at large. On this head I should require explicit directions. I have no doubt, but that a body of fine Cavalry might be raised in the Southern District, if the price of the horses are not too limited; and that they would stand the Southern operations better than Northern horses; and I believe a handsome Corps of Officers might also be had; but it remains with you to direct where both, or either, are to be taken from. Talmadge according to your account (in a former letter, although I could perceive no reason for it, unless the promotion of Genl Dayton had raised his expectations) looks higher than the Command of such a Corps.
When I am furnished by the Superintendant, with a return of the Military Stores now on hand, and in train to be procured; I shall, agreeably to your desire, offer such observations thereon as may occur—In the meantime, I have no hesitation in declaring that your Magazines cannot be too well furnished with all necessary Articles of foreign dependence; the procuring of which, if the Country should be Invaded, will not only be rendered precarious, but must come much higher. Those of our own growth, or Manufacture, we have more at command, and above all things direct the Keepers of your Powder Magazines to be attentive to the Powder; turning it often; and proving it frequently; otherwise there may appear to be a store, while there is none in fact—that is—none fit for use.
I have not been in a situation to examine the Printed Rules & Regulations respecting the Recruiting Service, transmitted in your last. I hope they are rigid, and pointed to good Men; for it is much better to have a few good Soldiers, than a multitude of Vagrants and indifferent one’s; who, besides other imperfections, may desert their Colours in critical moments.
If any change should take place in settling the relative Rank of the Majr Generals, I shall hope, & expect to be informed of it. With much truth—I am—Dear Sir—Yr Most Obedt Servt

Go: Washington

